         Case 1:21-cv-00308-KBJ Document 22 Filed 08/04/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

FACING FOSTER CARE IN ALASKA,
et al.,
                        Plaintiffs,
       v.                                            Case No. 1:21-cv-308
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES, et al.,
                        Defendants.


               STIPULATED REQUEST FOR AN ORDER
TO POSTPONE RULE’S EFFECTIVE DATE AND HOLD THE CASE IN ABEYANCE
      Subject to the Court’s approval and pursuant to Local Civil Rules 7 and 16.6, the Parties

through their undersigned counsel STIPULATE as follows:

      1. Plaintiffs in this action challenge a final rule promulgated by the U.S. Department of

            Health and Human Services (“HHS”), entitled Health and Human Resources Grants

            Regulation. 86 Fed. Reg. 2,257 (Jan. 12, 2021). Hereinafter, “the Rule” refers to those

            portions of the January 12, 2021, regulation that amend 45 C.F.R. §§ 75.101(f),

            75.300(c), and 75.300(d). At the time of publication, the Rule was set to take effect on

            February 11, 2021. Id. at 2,257.

      2. On February 4, 2021, Plaintiffs filed an emergency application for a temporary

            restraining order and motion for a stay pursuant to 5 U.S.C. § 705 or preliminary relief

            pursuant to Federal Rule of Civil Procedure 65 (“Motion”). (ECF No. 8).

      3. On February 9, 2021, consistent with 5 U.S.C. § 705, the Parties stipulated to a

            postponement until August 11, 2021, of the effective date of the Rule and to hold the

            Motion in abeyance. (ECF No. 17).

      4. The Court granted the Parties’ stipulated request and entered an order postponing the

            effective date of the Rule until August 11, 2021, and staying the Motion. (ECF No. 18).




                                                 1
         Case 1:21-cv-00308-KBJ Document 22 Filed 08/04/21 Page 2 of 4




       5. The Parties filed joint status reports on April 9, 2021, and June 8, 2021. (ECF Nos. 20,

          21). Defendants reported that they continued to review the Rule.

       6. That review continues, although it has been prolonged by personnel turnover and

          concurrent review of related issues. Defendants stipulate to another Court order

          postponing the Rule’s effective date by 90 additional days—until November 9, 2021.

          This postponement will allow HHS to finish assessing the Rule without burdening the

          Court. Defendants agree, consistent with the requirements of 5 U.S.C. § 705, that

          justice so requires a further postponement of the effective date of the Rule.

       7. Plaintiffs maintain that—for the reasons expressed in their Motion and supporting

          papers—they would face irreparable injury if the Rule’s effective date were not further

          postponed or if the Rule were not otherwise enjoined.

       8. This stipulation is without prejudice to any positions Plaintiffs or Defendants might

          take on the merits of Plaintiffs’ Motion if the postponement requested herein is not

          entered or is entered and is subsequently revised.

       9. Accordingly, the Parties request that the Court issue an order, pursuant to 5

          U.S.C. § 705, postponing until November 9, 2021, the effective date of the Rule. The

          Parties further request that the Court continue to stay proceedings in this matter. The

          Parties propose filing a joint status report no later than October 26, 2021, to inform the

          Court about their views on the status of this case and any appropriate next steps.



Dated: August 4, 2021                                Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     MICHELLE BENNETT
                                                     Assistant Branch Director

                                                     /s/ Jason C. Lynch
                                                     Jason C. Lynch (D.C. Bar No. 1016319)


                                                2
Case 1:21-cv-00308-KBJ Document 22 Filed 08/04/21 Page 3 of 4



                                  Trial Attorney
                                  United States Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street NW, Rm. 11214
                                  Washington, DC 20005
                                  Tel: (202) 514-1359
                                  Email: Jason.Lynch@usdoj.gov

                                  Attorneys for Defendants

                                    /s/ Robin Thurston _______________
                                  Robin Thurston (D.C. Bar No. 1531399)
                                  Kristen Miller (D.C. Bar No. 229627)
                                  Sean Lev (D.C. Bar No. 449936)
                                  Democracy Forward Foundation
                                  P.O. Box 34553
                                  Washington, DC 20043
                                  (202) 701-1782
                                  rthurston@democracyforward.org
                                  kmiller@democracyforward.org
                                  slev@democracyforward.org

                                  M. Currey Cook (NY Bar No. 4612834)**
                                  Lambda Legal Defense and Education Fund
                                  120 Wall St., 19th Fl.
                                  New York, New York 10005
                                  (212) 809-8585
                                  ccook@lambdalegal.org

                                  Sasha Buchert (OR Bar No. 070686)**
                                  Lambda Legal Defense and Education Fund
                                  1776 K Street, N.W., 8th Floor
                                  Washington, DC 20006-2304
                                  sbuchert@lambdalegal.org
                                  (202) 804-6245

                                  Peter T. Barbur (NY Bar No. 2260545)*
                                  Katherine D. Janson (NY Bar No.
                                  4404612)*
                                  Rebecca J. Schindel (NY Bar No.
                                  5528500)*
                                  Cravath, Swaine & Moore LLP
                                  Worldwide Plaza
                                  825 Eighth Avenue
                                  New York, NY 10019
                                  (212) 474-1000



                              3
Case 1:21-cv-00308-KBJ Document 22 Filed 08/04/21 Page 4 of 4



                                  pbarbur@cravath.com
                                  kjanson@cravath.com
                                  rschindel@cravath.com

                                  Counsel for Plaintiffs
                                  * Pro hac vice applications filed
                                  **Pro hac vice applications forthcoming




                              4
